Affirmed and Memorandum Opinion filed March 8, 2007







Affirmed
and Memorandum Opinion filed March 8, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00575-CR
____________
 
QUINTON JAY FONTENETTE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th District
Court
Harris County, Texas
Trial Court Cause No.
1025326
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to the offense of arson.  On June 1, 2006, the trial
court sentenced appellant to confinement for six years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a notice
of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was forwarded to appellant on November 21, 2006.  Appellant was
advised of the right to examine the appellate record and file a pro se
response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991).  This court issued an order on November 30, 2006, directing the trial
court to provide appellant with a copy of the record.  This order also advised
appellant that his pro se response was due within 30 days after he received the
record.  Appellant received a copy of the record on January 10, 2007.  As of
this date, no pro se response or motion for extension has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed March
8, 2007.
Panel consists of Justices Yates, Anderson, and
Hudson.
Do Not Publish C Tex. R. App. P.
47.2(b).